     Case 3:19-cv-00602-LRH-WGC Document 75 Filed 04/12/21 Page 1 of 1




 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                                       DISTRICT OF NEVADA
 7
                                                      ***
 8    MARLONESHA BECKER, individually and Case No. 3:19-cv-000602-LRH-WGC
      on behalf of all other similarly situated,
 9                                                       ORDER
                                             Plaintiffs,
10
             v.
11
      KAMY KESHMIRI, an individual; JAMY
12    KESHMIRI, an individual; FANTASY
      GIRLS, LLC, a Nevada limited liability
13    corporation; DOE MANAGERS 1-3; and
      DOES 4-100, inclusive,
14
                                          Defendants.
15

16

17          The Court has received the parties’ Joint Status Report (ECF No. 74) regarding the issue
18   of attorneys’ fees and costs. Because this matter is no longer stayed as of April 9, 2021, plaintiffs
19   may file a motion for attorney’s fees and costs within ten days of the entry of this Order.
20          IT IS THEREFORE ORDERED that plaintiffs have (10) days after the entry of this Order
21   in which to file a motion for attorney’s fees and costs.
22          IT IS SO ORDERED.
23          DATED this 12th day of April, 2021.
24

25                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
26

27

28
                                                        1
